DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment received on 24 November 2021 has been acknowledged and entered.  
Claims 1, 14, and 16 have been amended.
Claims 6-13 have been withdrawn
No new claims have been added.
Claims 1-6 and 14-20 are currently pending due to Applicant’s cancelling of claims 6-13 by Examiner’s amendment as presented below.

Response to Arguments
Applicant’s arguments, see REMARKS, filed 24 November 2021, with respect to claims 1-5 and 14-20 have been fully considered and are persuasive.  The rejection of claims 1-5 and 14-20 under 35 U.S.C. 101 has been withdrawn. 

Drawings
The drawings were received on 18 December 2018 are accepted by the Examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John B. Nelson (Reg. No. 69,680) on 29 December 2021.
 			
 					In the Claims

(Currently Amended) A system comprising: 
 	one or more processors; and 
 	computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
analyzing one or more of a medical claims history or a pharmaceutical claims history; 
determining components of a first bid for a healthcare plan, wherein the components of the first bid are utilized by a bid-pricing tool to calculate the first bid, and wherein the components of the first bid include: 
first trend data representing a first inflation rate associated with a projected increase in members of the healthcare plan; 
second trend data representing monetary values for performing care associated with first provider contracts; 
third trend data representing a first utilization value associated with one or more services of the healthcare plan; 
claim data representing projected claims associated with at least a portion of the members associated with the healthcare plan; 
benefits data representing applied benefits associated with the one or more services of the healthcare plan; and 
a first risk score representing projected risk scores of the members associated with the healthcare plan; determining components of a second bid for the healthcare plan, wherein the 
fourth trend data representing a second inflation rate associated with the projected increase in the members of the healthcare plan; 
fifth trend data representing monetary values for performing care associated with second provider contracts; sixth trend data representing a second utilization value associated with the one or more services of the healthcare plan;  
Serial No.: 16/224,188-2-Lee Atty/Agent: John B. Nelsonthe claim data representing projected claims associated with at least the portion of the members associated with the healthcare plan; 
the benefits data representing applied benefits associated with the one or more services of the healthcare plan; and 
a second risk score representing projected risk scores of the members associated with the healthcare plan; 
generating a machine learning model configured to determine bid components that affect bids for healthcare plans; 
generating an input  dataset that includes the first trend data, the second trend data, the third trend data, the claim data, the benefits data, the first risk score, the fourth trend data, the fifth trend data, the sixth trend data, and the second risk score, such that a validated  machine learning model is generated; 
generating, by the bid-pricing tool and utilizing the validated  machine learning model:
a first monetary value associated with first bid based at least in part on the components of the first bid; and 
a second monetary value associated with the second bid based at least in part on the components of the second bid; 

determining, utilizing the validated  machine learning model, components of a third bid for the healthcare plan, wherein the components of the third bid are utilized by the bid- pricing tool to calculate the third bid.

Claims 6-13 (Canceled)

14.     (Currently amended) A method implemented at least in part by machine-learning techniques, the method comprising: 
determining a first bid for a healthcare plan using a validated  machine learning model and based at least in part on a bid-pricing tool, wherein the bid- pricing tool is configured to utilize one or more first components to determine the first bid, the validated  machine learning model validated  utilizing a dataset indicating a range of values representing a projected inflation rate, a range of values representing a projected utilization rate, and a range of projected benefits; 
determining a second bid for the healthcare plan using the validated  machine learning model and based at least in part on the bid-pricing tool, wherein the bid-pricing tool is configured to utilize one or more second components to determine the second bid, and wherein the first bid and the second bid are determined in parallel; 
determining a first bid difference between the first bid and the second bid, wherein the bid difference includes at least a monetary difference in premiums paid by members of the first bid for the healthcare plan and members of the second bid for the healthcare plan; 
determining, utilizing the validated  machine learning model, one or more third components based at least in part on the bid difference; 
validated  machine learning model and based at least in part on the bid-pricing tool, wherein the bid-pricing tool is configured to utilize the one or more third components to determine the third bid; and 
determining a second bid difference between at least one of: the first bid and the third bid; or the second bid and the third bid.  

16.     (Currently Amended) The method as recited in claim 14, wherein the first bid comprises one or more first bids and the second bid comprises one or more second bids, the method further comprising: 
varying one or more of the one or more first components over a first range of values, wherein the validated  machine learning model is  configured to utilize the first range of values to determine the one or more first bids; and 
varying one or more of the one or more second components over a second range of values, wherein the validated  machine learning model is configured to utilize the second range of values to determine the one or more second bids.


Allowable Subject Matter
Claims 1-5 and 14-20 would be allowable if amended to overcome the aforementioned grounds of rejection under 35 U.S.C. 101.
The following is a statement of reasons for the indication of allowable subject matter:  
As per independent Claim 1, the best Prior Art, 
1) Begley et al. (US PG Pub. 2014/0201021 A1) discloses a system and method for managing selection of prescription drug plans by receiving bid scenarios from participating prescription benefit management (PBM) vendors in response to requests for proposals.
Guermas et al. (US PG Pub. 2017/0330248 A1) discloses systems and methods for achieving reduced latency by performing a plurality of auctions in parallel by sending bid requests out in parallel to the subset of potential impression providers using the respective floor/reserve prices, with a thread allocated to each bid request.
3) Gelber et al. (US PG Pub. 2018/0165757) discloses a purchase healthcare system using machine learning for bidding on a price for services.  
4)  Vu et al. (US Patent No. 8,395,798 B41) discloses Method and system for establishing a healthcare network across small businesses by parallel bidding.

Begley et al., Guermas et al., Gelber et al., and Vu et al. fail to disclose or fairly teach:
wherein the components of the first bid include: 
first trend data representing a first inflation rate associated with a projected increase in members of the healthcare plan; 
determining components of a second bid for the healthcare plan, wherein the components of the second bid are utilized by the bid-pricing tool to calculate the second bid, and wherein the components of the second bid include at least; 
fourth trend data representing a second inflation rate associated with the projected increase in the members of the healthcare plan; 
a second risk score representing projected risk scores of the members associated with the healthcare plan; 
generating an input dataset that includes the first trend data, the second trend data, the third trend data, the claim data, the benefits data, the first risk score, the fourth trend data, the fifth trend data, the sixth trend data, and the second risk score, such that a validated machine learning model is generated; 
generating, by the bid-pricing tool and utilizing the validated machine learning model:

a second monetary value associated with the second bid based at least in part on the components of the second bid; 

As per independent Claim 14, the best Prior Art, 
1) Begley et al. (US PG Pub. 2014/0201021 A1) discloses a system and method for managing selection of prescription drug plans by receiving bid scenarios from participating prescription benefit management (PBM) vendors in response to requests for proposals.
2)  Guermas et al. (US PG Pub. 2017/0330248 A1) discloses systems and methods for achieving reduced latency by performing a plurality of auctions in parallel by sending bid requests out in parallel to the subset of potential impression providers using the respective floor/reserve prices, with a thread allocated to each bid request.
3) Gelber et al. (US PG Pub. 2018/0165757) discloses a purchase healthcare system using machine learning for bidding on a price for services.  
4)  Vu et al. (US Patent No. 8,395,798 B41) discloses Method and system for establishing a healthcare network across small businesses by parallel bidding.

Begley et al., Guermas et al., Gelber et al., and Vu et al. fail to disclose or fairly teach:
determining a first bid for a healthcare plan using a validated machine learning model and based at least in part on a bid-pricing tool, wherein the bid- pricing tool is configured to utilize one or more first components to determine the first bid, the trained machine learning model trained utilizing a dataset indicating a range of values representing a projected inflation rate, a range of values representing a projected utilization rate, and a range of projected benefits;

determining a first bid difference between the first bid and the second bid, wherein the bid difference includes at least a monetary difference in premiums paid by members of the first bid for the healthcare plan and members of the second bid for the healthcare plan; 
determining, utilizing the validated machine learning model, one or more third components based at least in part on the bid difference; 
determining a third bid for the healthcare plan using the validated machine learning model and based at least in part on the bid-pricing tool, wherein the bid-pricing tool is configured to utilize the one or more third components to determine the third bid; and 
determining a second bid difference between at least one of: the first bid and the third bid; or the second bid and the third bid.

As per independent Claims 1 and 14, the best Foreign prior art, 
1) Dixon et al. (AU 2018101217 A4) discloses a web-based Ebay style auction site, but in 'reverse' where members of the public log in, submit their current service and price, and allow competing suppliers to bid against each other, each bid being lower than the previous.  
Dixon et al. fails to disclose or fairly teach: 
wherein the components of the first bid include: first trend data representing a first inflation rate associated with a projected increase in members of the healthcare plan; 

fourth trend data representing a second inflation rate associated with the projected increase in the members of the healthcare plan; 
a second risk score representing projected risk scores of the members associated with the healthcare plan; 
generating an input dataset that includes the first trend data, the second trend data, the third trend data, the claim data, the benefits data, the first risk score, the fourth trend data, the fifth trend data, the sixth trend data, and the second risk score, such that a validated machine learning model is generated; 
generating, by the bid-pricing tool and utilizing the validated machine learning model:
a first monetary value associated with first bid based at least in part on the components of the first bid; and 
a second monetary value associated with the second bid based at least in part on the components of the second bid 

As per independent Claims 1 and 14, the best NPL prior art, 
1) Song et al. “Competitive bidding in Medicare Advantage:  Effect of Benchmark Changes On Plan Bids, 06 September 2013, Journal of Health Economics, 12 pages, discloses that the Medicare bidding system can be summarized in the following four steps.  First, CMS sets a benchmark payment rate for each county, benchk. Second, each plan j submits a single sealed bid, bidj, for the price it is willing to accept to insure a beneﬁciary (the bid is standardized to a beneﬁciary of 1.0 risk to make bids from different plans comparable), along with projected enrollment in counties the plan will serve.  Third, payj. This payment benchmark is an average of benchmark rates in the counties served by the plan weighted by projected plan enrollment across counties. This payment does not vary by county as plans receive a single price (and will be adjusted for actual enrollment patterns after they become apparent). Lastly, given a set of plan options, which differ in premiums and rebates, Medicare beneﬁciaries choose to enroll in a plan (or in traditional Medicare). The beneﬁciary’s enrollment can be modeled as a discrete choice function and is outside the scope current of the paper.
Song et al. does not disclose or fairly teach:
wherein the components of the first bid include: first trend data representing a first inflation rate associated with a projected increase in members of the healthcare plan; 
determining components of a second bid for the healthcare plan, wherein the components of the second bid are utilized by the bid-pricing tool to calculate the second bid, and wherein the components of the second bid include at least; 
fourth trend data representing a second inflation rate associated with the projected increase in the members of the healthcare plan; 
a second risk score representing projected risk scores of the members associated with the healthcare plan; 
generating an input dataset that includes the first trend data, the second trend data, the third trend data, the claim data, the benefits data, the first risk score, the fourth trend data, the fifth trend data, the sixth trend data, and the second risk score, such that a validated machine learning model is generated; 
generating, by the bid-pricing tool and utilizing the validated machine learning model:

a second monetary value associated with the second bid based at least in part on the components of the second bid; 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076.  The examiner can normally be reached on Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314
/F.A.N/Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628